Littleton:
The Commissioner determined a deficiency of $379.03 for the calendar year 1923. Petitioner claims that this deficiency is incorrect in so far as it results from the disallowance by the Commissioner of a loss of $4,701.88 on German marks.
FINDINGS OF FACT.
Petitioner is a resident of Brooklyn, N. Y. On various dates during the years 1920, 1921, and 1922, he acquired an aggregate of 569,000 German marks, at a total cost of $4,701.88. The market value of the 569,000 marks on January 1, 1923, was $78.52. The market value of the same total number of marks which the petitioner still owned on December 31, 1923, was $.000,000,132,008. During the calendar year 1923 the 569,000 marks were neither sold nor otherwise disposed of by the petitioner.
In his income tax return for the calendar year 1923 petitioner claimed a deduction of $4,701.88, the total cost of the marks, as a loss sustained in that year. Petitioner’s return showed a tax of $365.31, which amount, less the 25 per cent credit allowed by the Revenue Act of 1924, he paid.
Upon audit of the return the Commissioner denied the deduction of $4,701.88 and increased the income accordingly.
Judgment will be entered for the •petitioner upon the issue raised. Order of redetermi-nation 'will he entered on 15 days’ notice, under Bule 50. Appeal of Murchison National Bank, 1 B. T. A. 617; Appeal of Samuel Bird, 4 B. T. A. 259.